 1
                                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11 YTC America Inc.,                                  Case No. 2:18-cv-7875-CAS(AGRx)
12                      Petitioner,
                                                      [PROPOSED] ORDER AND
13            v.                                      JUDGMENT CONFIRMING
                                                      STIPULATED FINAL
14 Leonid Grigorian,                                  ARBITRATION AWARD
                                                      INCLUDING PERMANENT
15                      Respondent.                   INJUNCTION
16

17

18

19

20

21

22

23

24

25

26

27

28

     SMRH:488141639.1                 [PROPOSED] ORDER AND JUDGMENT CONFIRMING STIPULATED FINAL
                                             ARBITRATION AWARD INCLUDING PERMANENT INJUNCTION
 1           The Petition of YTC America, Inc. (“YTCA”) to confirm a stipulated final
 2 arbitration award came on regularly for hearing before the undersigned upon notice

 3 duly given. After reviewing the papers and for good cause appearing,

 4           IT IS HEREBY ORDERED that the Award is adopted and confirmed in its
 5 entirety under 9 U.S.C. § 9 of the Federal Arbitration Act, subject to enforcement as

 6 any other Order of this Court. This adoption and confirmation is supported by the

 7 record by, inter alia:

 8           1.         The Final Arbitration Award Including Permanent Injunction has not
 9 been vacated, modified, or corrected as prescribed in 9 U.S.C. §§ 10 or 11, and

10 because Respondent Leonid Grigorian’s (“Grigorian”) time to move to vacate,

11 modify, or correct the Award has lapsed, under 9 U.S.C. § 9, this Court must grant

12 YTCA’s application for an order;

13           2.         The parties agreed that a court of this District would enter an Order
14 confirming the arbitration award and a Judgment on the award. (See Petition, Ex. A

15 at ¶16, and accompanying Miller Decl. at ¶ 3.

16           As the parties agreed that a court would enter this Order and a Judgment on
17 the award, and the arbitration award has not been vacated, modified, or corrected,

18 the Court must grant YTCA’s application for an order confirming the arbitration

19 award. See 9 U.S.C. § 9.

20           JUDGMENT is hereby entered in favor of Petitioner YTC America, Inc. and
21 against Respondent Leonid Grigorian. Each party shall bear its own costs and fees.

22           As part of this Judgment, this Court hereby enters the following permanent
23 injunction.

24 IT IS HEREBY ORDERED THAT:

25     I.    Leonid Grigorian, and anyone acting in concert with him including, without
26           limitation, Voxelum, is permanently enjoined from engaging in or aiding and
27           abetting any and all of the following activities:
28
                                                     -1-
     SMRH:488141639.1               [PROPOSED] ORDER AND JUDGMENT CONFIRMING STIPULATED FINAL
                                           ARBITRATION AWARD INCLUDING PERMANENT INJUNCTION
 1           a.          Any disclosure, use or possession of any Protected YTCA Confidential
 2                       Information, including without limitation the Grigorian Disclosures;
 3           b.          Any activity within the scope of the disclosure of PCT Patent
 4                       Application No. PCT/US2015/052530 (the “PCT Application”) as it
 5                       pertains to claims 1-67 of the PCT Application as filed, or that seeks to
 6                       utilize any invention claimed in claims 1-67 of the PCT Application, or
 7                       any patent claiming priority thereto;
 8           c.          Any actions or activities pertaining to any
 9                        i.   use of,
10                       ii.   development of, or
11                      iii.   processes, practices or methods for creating,
12                       any metal matrix composite product, including without limitation,
13                       coating metal (including particles, substrates or in any other form) with
14                       one or more Carbon nanomaterials for any purpose;
15           d.          Any actions or activities relating to the use of metal with Carbon
16                       nanomaterials that relies in any way, directly or indirectly, on Protected
17                       YTCA Confidential Information, including without limitation the
18                       Grigorian Disclosures;
19           e.          Any action to oppose or challenge in any way, or to voluntarily assist in
20                       any way any opposition or challenge to, any request by YTCA (or its
21                       successor in interests) to add one or more inventors to any of the patent
22                       applications identified on Schedule A hereto;
23           f.          Any activity utilizing Protected YTCA Confidential Information,
24                       including without limitation the Grigorian Disclosures, including but
25                       not limited to:
26                        i.   Any activities reflected in any documents found on Grigorian’s
27                             computer containing YTCA Confidential Information;
28
                                                      -2-
     SMRH:488141639.1                [PROPOSED] ORDER AND JUDGMENT CONFIRMING STIPULATED FINAL
                                            ARBITRATION AWARD INCLUDING PERMANENT INJUNCTION
 1                       ii.   Any activities reflected in any YTCA Idea or Invention
 2                             Disclosures submitted to YTCA by Grigorian during his
 3                             employment by YTCA; and,
 4                      iii.   Any activities to monetize, utilize, or otherwise exploit the
 5                             Protected YTCA Confidential Information, including without
 6                             limitation the Grigorian Disclosures; and,
 7           g.          Any activities to disclose, possess, exercise dominion over, monetize,
 8                       utilize, or otherwise exploit any other YTCA Confidential Information
 9                       known to Grigorian based on his employment by YTCA.
10    II.    The injunction is not intended to prevent Grigorian, or those acting in concert
11           with him, from activities outside the scope of the injunction as specified
12           above. By way of example, the teaching of a physics or other technical class
13           by Grigorian concerning uses of carbon nano-materials would not be
14           prohibited, provided such activities do not disclose the confidential or trade
15           secret information of YTCA or use the teachings of the patent applications
16           identified on Schedule A and prohibited by Section I above.
17

18 Dated: October 18, 2018

19
                                                   United States District Court Judge

20

21

22

23

24

25

26

27

28
                                                     -3-
     SMRH:488141639.1                [PROPOSED] ORDER AND JUDGMENT CONFIRMING STIPULATED FINAL
                                            ARBITRATION AWARD INCLUDING PERMANENT INJUNCTION
 1                                           SCHEDULE A
 2          Title                  Patent/Appl. No.         Issue/Filing Named
                                                            Date         Inventor(s)
 3
            3D Printers and        US Application No.       03/30/2017     Leonid
 4          Feedstocks for 3D      15/515,955                              Grigorian
            Printers
 5                                 Publication No.
                                   US2017297262
 6          3D Printers and        Application No.   09/27/2015            Leonid
            Feedstocks for 3D      PCT/US2015/052530                       Grigorian
 7          Printers
                                   Publication No.
 8                                 WO2016057250
            3D Printers and        US Application No.       06/26/2015     Leonid
 9          Feedstocks for 3D      62/184,867                              Grigorian
            Printers
10
            3D Printers and        US Application No.       10/05/2014     Leonid
11          Feedstocks for 3D      62/059,947                              Grigorian
            Printers
12
            Carbon Composites      US Application No.       07/28/2014     Leonid
13          for Semiconducting     62/029,671                              Grigorian
            Devices and Energy
14          Storage Devices
            3D Printers and        Application No.          08/16/2017     Leonid
15          Feedstocks for 3D      EP20150848812                           Grigorian
            Printers               20150927.
16
                                   Publication No.
17                                 EP3204223
            3D Printers and        Application No.          08/29/2017     Leonid
18          Feedstocks for 3D      201680065532.6                          Grigorian
            Printers
19                                 Publication No.
                                   CN196196484
20
            All patent applications, inventor certificates and/or other registrations of
21          any type claiming priority to any of the foregoing.
22

23

24

25

26

27

28
                                                 -4-
     SMRH:488141639.1           [PROPOSED] ORDER AND JUDGMENT CONFIRMING STIPULATED FINAL
                                       ARBITRATION AWARD INCLUDING PERMANENT INJUNCTION
